Citation Nr: 1210639	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-07 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to September 1966. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  The Veteran presented testimony at a video conference hearing chaired by the undersigned Veterans Law Judge in September 2010; a transcript of the hearing is associated with the claims file.  In an October 2010 decision, the Board, in pertinent part, reopened the Veteran's claim for service connection for a left knee disability and remanded the reopened claim for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's in-service left knee injury, resolved without residual disability. 

2.  The Veteran's current left knee disorder, diagnosed as degenerative joint disease with history of anterior cruciate ligament repair, began many years after service and was not caused by any incident of service. 


CONCLUSION OF LAW

A left knee disability, diagnosed as degenerative joint disease with history of anterior cruciate ligament repair, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in October 2007 and October 2010 letters and the claim was readjudicated in an August 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination and obtained a medical opinions as to the etiology of the left knee disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  In this regard, pursuant to the Board's remand, the RO sent the Veteran a letter requesting that he provide information regarding treatment in 1996 for a left knee anterior cruciate ligament tear; the Veteran did not provide the requested information.  Thus VA is not required to provide any more assistance to him with regard to any such unidentified private records.  See Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, supra.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The service treatment records show that the Veteran complained of left knee pain in April 1965 after twisting the knee playing volleyball.  Point tenderness over the lateral meniscus was shown.  There was no tendon laxity.  Fluid tap was accomplished.  Two days later, the Veteran was noted to have continued left knee swelling and tenderness.  X-ray was negative.  Eleven days later, the knee was feeling better, but there was still some swelling and pain on movement.  He could walk okay.  In June 1966 the Veteran was seen with complaints of intermittent left knee pain from an accident about a year ago.  An orthopedic consultation noted the Veteran reported the knee had given way on several occasions.  The examiner stated, "believe this is a chondromalacia involving patella on left."  The service separation examination in September 1966 noted normal lower extremities examination.

A June 1996 private treatment record notes the Veteran complained of knee pain for one day.  "He was changing a tire, leaned on his knee against the road, approximately 10-12 hours after that the pain was excruciating.  He denies any trauma."  The examiner noted trauma, pre-patellar effusion, pain.  One week later, the Veteran was noted to be feeling much better, with some residual pre-patellar effusion.  He had full range of motion and weight-bearing was without any difficulty.  [It was not specified to which knee this treatment referred.]

A right knee X-ray dated in June 1996 noted early osteoarthritis.  

On an August 2007 VA outpatient treatment record, the Veteran reported that he had jammed his left knee jumping out of a helicopter during military service.  He noted that he now always had pain following anterior cruciate ligament replacement surgery.  

On VA examination in December 2007, the Veteran reported injuring his left knee in 1965 after jumping from a helicopter.  He reported inservice treatment with antibiotics and draining of the knee.  He reported intermittent left knee pain since service.  The Veteran further reported that in 1996 his left knee required anterior cruciate ligament repair.  He had experienced daily pain since that time.  Examination showed effusion, tenderness, and painful movement.  Crepitation and grinding were noted.  There was no instability, patellar abnormality, or meniscal abnormality.  X-rays showed surgical screws within the distal femur and proximal tibia most consistent with anterior cruciate ligament repair.  There were several lucencies within the tibia suggesting that the repair had been performed more than once.  Mild degenerative changes were present in all three compartments.  The examiner diagnosed left knee degenerative joint disease with history of anterior cruciate ligament repair.  It was her opinion that it was less likely as not caused by or a result of the inservice left knee injury.  She noted that the Veteran was treated in service in 1965 and 1966 for a sports injury, and that there were no records in his file to confirm that the left knee became a chronic or consistently intermittent problem.  "Without these medical records it is not possible to connect his current left knee condition to the inservice injury."

An August 2008 outpatient treated record noted the Veteran had a diagnosis of osteoarthritis of the knees.

The Veteran testified before the undersigned that he initially injured his left knee playing volleyball in service in 1965, and that his knee has hurt him ever since.  He reported that he did not complain about knee pain at his service separation examination because he wanted to get out as quickly as possible.  He also hid his knee problem during his career as a police officer for fear that he would lose his job.  The Veteran testified that in 1996 he twisted his knee getting out of a car and tore his anterior cruciate ligament.  

The record shows that the Veteran was treated for knee pain and swelling in service.  Chondromalacia patella was believed to be the diagnosis at that time.  However, the record does not establish that a chronic left knee disorder had its onset in service; the service separation examination noted normal lower extremities examination.  

The Veteran has reported that he did not seek treatment for his left knee for more than three decades after his separation from service in 1966, and that treatment came only after he reported a serious left knee injury, resulting in a torn anterior cruciate ligament necessitating surgery, in 1996.  At the same time he contends he has had intermittent knee pain since service.  

As to the Veteran's contentions, the Board accords them little probative value.  This is because he acknowledges dishonesty.  Specifically, he now reports providing inaccurate information at service separation and concealing his state of health to his post service employer for a period of decades.  He also has not been consistent in relating the pertinent in-service knee injury, describing it to VA providers as resulting from a jump from a helicopter, rather than the volleyball injury the service records reflect.  Thus, the Veteran's contentions are accorded limited probative value.  

Of greater evidentiary weight is the VA examiner's December 2007 opinion the Veteran's disability was not related to service.  This is because the opinion was from a competent source, was based on an accurate history, it contemplated the Veteran's contentions, and offered an explanation for the conclusion reached.  As the greater weight of the evidence is against the claim, a basis upon which to establish service connection has not been presented and the appeal is denied.  

In reaching this decision, the Board also notes that the Veteran appears to be arguing entitlement to the benefit sought on a continuity of symptomatology basis.  To succeed, there must be evidence that the Veteran currently suffers from his claimed condition, evidence that this condition was noted during service or a presumptive period, evidence of post-service continuity of symptomatology, and evidence of a nexus between his present disability and the post-service symptomatology.

Clearly, the Veteran had knee complaints during service.  Equally clear, however, is the absence of any knee abnormalities noted at service discharge.  Also at issue is the Veteran's asserted deception at the time of discharge and during his employment, his inconsistent report regarding the nature of the in-service injury, and the lengthy period of time between service and any post service knee complaints.  Taken together, the Board concludes that the claimed continuity of symptomatology is not credible, and therefore may not serve as a basis for service connection.  

Finally, the evidence does not show that the Veteran was diagnosed with arthritis within one year following his separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a left knee disability.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


